 


 HCON 91 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal collectively to the Chinese-American veterans of World War II.
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. CON. RES. 91 


March 11, 2020
Agreed to
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal collectively to the Chinese-American veterans of World War II. 
 
 
1.Use of Emancipation Hall for ceremony to present Congressional Gold Medal to Chinese-American veterans of World War II 
(a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used on April 29, 2020, for a ceremony to present the Congressional Gold Medal collectively to the Chinese-American veterans of World War II, in recognition of their dedicated service during World War II. (b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe. 
 
Clerk of the House of Representatives.Secretary of the Senate.
